LANCE R. CLARK, OSB # 032894
Email: lancerclarkpdx@gmail.com
8 N. State Street #301
Lake Oswego, OR 97034
Phone: (503) 284-6899; Fax (503) 200-1087
Attorney for Plaintiff

                                 UNITED STATES DISTRICT COURT

                                          DISTRICT OF OREGON

                                          PORTLAND DIVISION

JOHNNIE LEE T.,                                                 Case No.: 3:18-cv-02180-SU

               Plaintiff,
                                                                 ORDER GRANTING STIPULATED
       v.                                                        MOTION FOR ATTORNEY FEES
                                                                 UNDER 28 U.S.C. § 2412
Commissioner, Social Security Administration,

               Defendant.



       Based on the stipulation of the parties, it is hereby ORDERED that attorney fees in the

amount of $4,775.06 will be awarded to Plaintiff in care of his attorney pursuant to the Equal

Access to Justice Act, 28 U.S.C. § 2412, payable after the satisfaction of Plaintiff's debts, if any,

under Astrue v. Ratliff, 560 U.S. 586 (2010), to Plaintiff and mailed to his attorney, Lance R.

Clark, at his address: 8 N. State St. #301, Lake Oswego, OR 97034. There are no costs or

expenses.
              23rd day of __________
   Dated this ______        June     2020.




                                                                  /s/ Patricia Sullivan
                                                                ___________________________
                                                                United States Magistrate Judge


Page 1— ORDER GRANTING STIPULATED MOTION FOR ATTORNEY FEES UNDER 28 U.S.C. § 2412
                                           LANCE R. CLARK, ATTORNEY AT LAW
                                     8 N. STATE STREET #301, LAKE OSWEGO, OR 97034
                            (PH) 503-284-6899 (FAX) 503-200-1087 lancerclarkpdx@gmail.com
